           Case 5:20-cv-00571-G Document 15 Filed 08/07/20 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

(1)     STRIKE, LLC,                        )
                                            )
              Plaintiff,                    )
v.                                          )
                                            )
(1)     SANDY CREEK FARMS, INC.,            )
(2)     STEVE BARRINGTON,                   )    Case No. CIV-20-571-G
(3)     JOHN DOE #1,                        )
(4)     JOHN DOE #2,                        )
(5)     JOHN DOE #3,                        )
(6)     JOHN DOE #4,                        )
                                            )
              Defendants.                   )

      PLAINTIFF'S REPLY TO RESPONSE IN OPPOSITION TO PLAINTIFF’S
                    REQUEST FOR ENTRY OF DEFAULT

        Plaintiff Strike, LLC (“Strike”) submits this brief by way of reply to the response

in opposition to Plaintiff’s request for entry of default (the “Response”) submitted by

Sandy Creek Farms, Inc. (“Sandy Creek”) and Steve Barrington (“Mr. Barrington”)

(Sandy Creek and Barrington are herein referred to collectively as “Defendants”). While

Strike is attempting to serve the Defendants again to avoid further costs and delay, Strike

would show the Court the reasons it believed and continues to believe the original service

is proper on the Defendants.

                            ARGUMENT AND AUTHORITY

        Under Fed. R. Civ. P. 4(e)(2)(A)-(B), an individual, such as Mr. Barrington must

be served by “delivering a copy of the summons and of the complaint to the individual

personally” or by “leaving a copy of [the summons and a copy of the complaint] at the

individual’s dwelling or usual place of abode with someone of suitable age and discretion
          Case 5:20-cv-00571-G Document 15 Filed 08/07/20 Page 2 of 3




who resides there[.]”    The Response claims that Mr. Barrington was not served.

Response at ¶ 2. However, an authorized process server signed a sworn affidavit stating

that he served Steve Barrington, individually, on June 23, 2020. See Doc. 7.

       Under Fed. R. Civ. P. 4(h)(1)(B), a corporation must be served “by delivering a

copy of the summons and of the complaint to an officer, a managing or general agent, or

any other agent authorized by appointment or by law to receive service of process and—

if the agent is one authorized by statute and the statute so requires—by also mailing a

copy of each to the defendant[.]”       The Response claims that Kay Barrington, the

registered agent for Sandy Creek, was not served. Response at ¶ 2. The issue with

serving Sandy Creek’s registered agent is that Sandy Creek failed to provide the

Oklahoma Secretary of State with a valid address for Kay Barrington. See Ex. 1 (a

screenshot of the Oklahoma Secretary of State’s site showing an address of RT 1 for Kay

Barrington). In addition, it appears that Ms. Barrington passed away on June 15, 2016.

See Ex. 2 (the obituary for Kay Phyllis (Carroll) Barrington). In any event, the authorized

process server swears through affidavit that he served Sandy Creek by serving one of its

owners, Steve Barrington. See Doc. 6.

       Based on these facts, Strike believed and continues believes service is proper on

both Mr. Barrington and Sandy Creek.        However, as indicated previously, to avoid

unnecessary time and expense associated a proper service dispute, Strike is in the process

of re-serving Mr. Barrington and Sandy Creek.




                                            2
          Case 5:20-cv-00571-G Document 15 Filed 08/07/20 Page 3 of 3




                                            Respectfully submitted,

                                            s/Harry “Skeeter” Jordan
                                            Evan G.E. Vincent, OBA #22325
                                            Harry “Skeeter” Jordan, OBA #32437
                                            CROWE & DUNLEVY, P.C.
                                            Braniff Building
                                            324 North Robinson Avenue, Suite 100
                                            Oklahoma City, OK 73102-8273
                                            (405) 235-7700
                                            (405) 239-6651 (Facsimile)
                                            evan.vincent@crowedunlevy.com
                                            skeeter.jordan@crowedunlevy.com


                             CERTIFICATE OF SERVICE

        I hereby certify that on this 7th day of August, 2020, I electronically transmitted
the attached document to the Court Clerk using the ECF System for filing. Based on the
records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to
the following ECF registrants:

       Elaine M. Dowling, OBA # 14217
       6801 Broadway Extension, Ste. 310
       Oklahoma City, OK 73116
       405-842-8005
       dowlinglawoffice@aol.com

       -And-

       Carolyn Elefant
       Law Offices of Carolyn Elefant, PLLC
       1440 G Street, NW, 8th Floor
       Washington, D.C. 20005
       202-297-6100
       carolyn@carolynelefant.com

                                          s/Harry “Skeeter” Jordan
                                          Harry “Skeeter” Jordan




                                             3
